DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
The Examiner extended the search to the full scope of base claim 1 but did not retrieve any prior art or double patent art.  See “SEARCH 6” (Expert-/STIC-Conducted prior art and double patent art search using Registry and HCaplus databases of STN) in enclosed search notes.
Claims 1-9, 14, 17, 22, and 24-25, are directed to an allowable product of Group I. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are all hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/19/2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The Election of Species Requirement of 08/19/2021 is withdrawn as the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/674,755
This Office Action is responsive to the amended claims of April 28, 2022.
Claims 1-9, 14, 17, 20-22, and 24-25 have been examined on the merits.  Claims 1-3, 6-8, and 14 are currently amended.  Claims 4-5, 9, 17, 20-22, and 25 are previously presented.  Claim 24 is original.
Priority
Applicants identify the instant application, Serial #:  16/674,755, filed 11/05/2019, claims Priority from U.S. Provisional Application 62/820,582, filed 03/19/2019 and to 62/756,322, filed 11/06/2018.
The effective filing date is November 6, 2018 as the Provisional ‘322 supports the instant claims as filed.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/01/2022 and 04/28/2022, were filed after the mailing date of the Non Final Office Action on 01/28/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of April 28, 2022.
The Examiner has reviewed the claim amendments and Reply of 04/28/2022.
Applicants revised dependent claim 3 to begin with -- The -- thereby rendering moot the claim objection (see paragraph 15) made in the previous Office Action.
Applicants added periods at the end of claims 8 and 14 thereby rendering moot the claim objections (see paragraph 16) made in the previous Office Action.
Applicants fixed claims 3 and 8 thereby rendering moot the rejections (see paragraphs 19 and 23) made in the previous Office Action.
Applicants revised claim 7 to now depend on base claim 1 thereby rendering moot the rejections made in paragraphs 20 and 24 of the previous Office Action.
 It is the Examiner’s view that Applicants’ Remarks of 04/28/2022 persuasively rendered moot the prior art rejections.  Applicants allege LEVINE does not (inherently) teach or anticipate the base claim 1.  Applicants indicate that LEVINE does not teach a parenterally acceptable absorption enhancing adjuvant.  Furthermore, none of the examples in LEVINE teach both nalmefene and an adjuvant in a single example.  Furthermore, the secondary reference OPIANT does not cure the deficiency left by LEVINE.
The Examiner has also found data in Applicants’ Specification that suggests surprising/unexpected results from pairing absorption enhancing adjuvants with nalmefene to enhance the absorption of nalmefene (see, for example, Table 5 on page 38 of the Specification).  Table 5 (p. 38 Specification) shows that arginine and MgCl2 and nicotinic acid each can act as an absorption enhancing adjuvant for nalmefene as each adjuvant speeds up absorption of nalmefene when compared to control (no absorption enhancing adjuvant).
For this reason, the Examiner believes base claim 1 and rejoined claims 20-21 to be free of the prior art.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Rejoined claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Rejoined claim 20 improperly depends on “any of claims 1-19” (see last line of claim).  However, Applicants canceled claims 10-13, 15-16, and 18-19.  As such, claim 20 cannot properly depend on or refer back to canceled claims.
Applicants should make sure claim 20 does not depend on/refer back to canceled claims.
This rejection is properly made FINAL as it is necessitated by Applicants’ amendments (cancelation of various claims) and rejoinder practice.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claim 20 is not presently allowable as written.
Claims 1-9, 14, 17, 21-22, and 24-25 are presently allowable as written.
The references LEVINE and OPIANT used to be considered prior art references.  However, Applicants’ persuasive Remarks of 04/28/2022 has convinced the Examiner these references no longer constitute prior art.
Furthermore, the Examiner has also found data in Applicants’ Specification that suggests surprising/unexpected results from pairing absorption enhancing adjuvants with nalmefene to enhance the absorption of nalmefene (see, for example, Table 5 on page 38 of the Specification).  Table 5 (p. 38 Specification) shows that arginine and MgCl2 and nicotinic acid each can act as an absorption enhancing adjuvant for nalmefene as each adjuvant speeds up absorption of nalmefene when compared to control (no absorption enhancing adjuvant).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625